Citation Nr: 0634035	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-07 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from July 1950 to November 
1955.  He died in January 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Providence, Rhode 
Island, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for cause of the 
veteran's death and dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  The veteran died in January 2002.  The death certificate 
shows the immediate cause of death as emphysema.  

2.  During the veteran's lifetime, service connection was 
established for cold injury residuals of the right and left 
lower extremities, which were rated as 100 percent disabling 
due to individual unemployability since September 1999.  

3.  A disease or injury of in-service origin is not shown 
either to have caused or contributed to the veteran's death.

4.  The veteran was not rated as 100 percent disabling for 10 
years prior to his death.




CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2006).

2.  Legal entitlement to dependency and indemnity 
compensation under the provisions of Section 1318, Title 38, 
United States Code, is not established.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Id.  

By a letter dated in April 2002, which is before initial 
consideration of the claim, VA advised the appellant of the 
essential elements of the VCAA.  VA informed the appellant of 
the evidence necessary to substantiate a claim for service 
connection for cause of the veteran's death.  VA also 
informed her that it would make reasonable efforts to help 
her get the evidence necessary to substantiate her claim, 
such as medical records, employment records, and records from 
other federal agencies, but that she must provide enough 
information so that VA could request any relevant records.  
The appellant was also asked to inform VA of any additional 
information or evidence that she wanted VA to obtain for her.  

The April 2002 letter failed to inform the appellant of the 
evidence necessary to substantiate a claim for dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1318.  The Board finds, however, that the appellant has not 
been prejudiced by such because there is no legal possibility 
for her to be granted such benefits based upon the facts in 
this case.  In order to be entitled to such benefits, the 
veteran must have been rated totally disabled for at least 10 
years prior to his death.  Here, the veteran was not service 
connected for any disability prior to 1997, and he died in 
2002-a period of less than five years.  He was rated at 
100 percent as of September 1999, which was less than three 
years prior to the veteran's death.  Thus, any failure of VA 
to provide the appellant with the evidence necessary to 
substantiate the claim for dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 was 
harmless error.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  In 
this appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the benefits if the claim should be granted.  Even though 
the notice was inadequate on this element, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the appellant's 
claim for service connection for cause of the veteran's death 
and for dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1318, as will be explained below.  
As a result, any question as to the appropriate effective 
date to be assigned for either of these benefits is moot. 

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  VA has obtained private medical records and VA 
medical records identified by the appellant.  VA also 
obtained a medical opinion in connection with the claim.  The 
Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The appellant has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Service Connection for Cause of Death

The veteran died in January 2002.  At the time of his death, 
he was service connected for cold injury residuals of the 
right and left lower extremities, which had been rated as 
100 percent disabling as of September 1999.  The only cause 
of death listed on the death certificate was emphysema.  The 
veteran had been hospitalized at VA in December 2001.  In the 
treatment records, it was noted the veteran had endstage 
chronic obstructive pulmonary disease, chronic pneumonias, 
bronchiectasis, and stage 4 chronic lymphocytic leukemia.  He 
was also noted to have edema in the feet and legs, although 
it was subsequently noted that the edema was "stable."  

The appellant is claiming service connection for veteran's 
cause of death.  She states that the veteran's service-
connected cold injury residuals in the right and left lower 
extremities caused him constant pain and compromised his 
immune system.  She also states that she believes the 
veteran's leukemia and respiratory problems were related to 
the cold injury residuals.  Further, she argues that the 
veteran did not die from emphysema.

In a claim for service connection for cause of the veteran's 
death, evidence must be presented that links the fatal 
disease to a period of military service or to an already 
service-connected disability.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2006).  Evidence must be 
presented showing that a service-connected disability was 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  As noted above, the veteran died in January 2002, and 
his death certificate showed the only cause of death as being 
emphysema.  The veteran was not service connected for this 
disability.  He was, however, service connected for cold 
injury residuals of the right and left lower extremities, 
which were rated as 100 percent disabling due to individual 
unemployability since September 1999.  

The veteran's service medical records do not show treatment 
for any lung disease or complaints.  The separation 
examination shows that clinical evaluation of the lungs and 
chest was normal.  A chest x-ray taken at that time was 
negative.  Therefore, based upon the service medical records, 
there is no medical evidence that the veteran had lung 
disease while in service or in the immediate post-service 
period, that later caused his death.  The first showing of 
lung disease was decades after service.  Additionally, there 
is competent evidence from a medical professional that the 
service-connected cold injury residuals of the right and left 
lower extremities did not contribute to the veteran's death.  
A VA physician had an opportunity to review the veteran's 
medical records.  He noted the relevant medical history and 
that the veteran was service connected for cold injury 
residuals of the lower extremities.  He stated he was unaware 
of any connection between chronic tissue damage dating back 
40 to 50 years and chronic obstructive pulmonary disease or 
chronic obstructive pulmonary disease "exacerbation 
pneumonia respiratory compromise."  He concluded that the 
veteran's cause of death was not caused by or the result of 
chronic cold exposure to the lower extremities.  The Board 
has accorded high probative value to the medical opinion, 
since the examiner had an opportunity to review the medical 
records and provided a rationale for his opinion.  There is 
no competent evidence to refute this opinion.

The Board recognizes that the appellant believes the 
veteran's service-connected cold injury residuals of the 
lower extremities contributed to his death and does not 
question her sincerity in attempting to make that connection.  
However, as a lay person, she does not have the requisite 
knowledge of medical principles that would permit her to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

In summary, the Board finds that the condition certified on 
the death certificate as causing and contributing to the 
veteran's death was not manifested during service or within 
many years after the veteran's discharge from service, and 
that the preponderance of the evidence is against a showing 
that service-connected cold injury residuals of the lower 
extremities substantially or materially contributed to the 
cause of his death, for the reasons described above.  The 
preponderance of the evidence is against the appellant's 
claim, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b). 

III.  Dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318

The appellant is also claiming entitlement to dependency and 
indemnity compensation under 38 U.S.C.A. § 1318.  Her 
representative has argued that VA should resolve all 
reasonable doubt in favor of the appellant and grant this 
benefit.

Even if the veteran's death was not due to a service-related 
condition, dependency and indemnity compensation benefits are 
payable under certain specific circumstances if the veteran 
was in receipt of, or entitled to receive, compensation at 
the time of death for a service-connected disability which 
had been totally disabling for a specified period of time: 
(1) the disability was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death; 
(2) the disability was continuously rated totally disabling 
for a period of not less than five years from the date of 
such veteran's discharge or other release from active duty; 
or (3) the veteran was a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49; 38 U.S.C.A. § 5107(b).

At the time of the veteran's death, he had been 100 percent 
disabled due to individual unemployability since September 
1999.  Prior to that time, he was in receipt of a 50 percent 
evaluation as of May 1997 and a combined evaluation of 
60 percent as of January 1998.  Accordingly, a service-
connected disorder was not rated by VA as totally disabling 
for a continuous period of at least 10 years immediately 
preceding death and was not continuously rated totally 
disabling for a period of not less than five years from the 
date of his discharge from active duty.  Additionally, the 
veteran was not a former prisoner of war who died after 
September 30, 1999.  

Further, the veteran was not "entitled to receive" 
compensation for service-connected disability rated totally 
disabling for a continuous period of at least 10 years 
immediately preceding his death within the meaning of the law 
because none of the circumstances specified in 38 C.F.R. 
§ 3.22(b) under which a veteran might have been entitled to 
receive compensation but was not in actual receipt of  
compensation is shown or alleged to be applicable in the 
present case. 

Consequently, dependency and indemnity compensation benefits 
under the provisions of  38 U.S.C.A. § 1318 are not 
warranted.  As the preponderance of the evidence is against 
the appellant's claim, the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert, 1 Vet. App. at 55; 
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for cause of the veteran's death is 
denied.

Dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1318 is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


